Exhibit 10.2


SUPPLEMENT NO. 2 TO AMENDED AND RESTATED SERIES 2002-A SUPPLEMENT

This SUPPLEMENT NO. 2 TO AMENDED AND RESTATED SERIES 2002-A SUPPLEMENT, dated as
of March 16, 2010 (this “Amendment”) is made between CONN FUNDING II, L.P. (the
“Issuer”) and WELLS FARGO BANK, NATIONAL ASSOCIATION (successor by merger to
Wells Fargo Bank Minnesota, National Association), as Trustee (the
“Trustee”).  Capitalized terms used and not otherwise defined in this Amendment
are used as defined in that certain Base Indenture, dated as of September 1,
2002 (as amended from time to time, the “Base Indenture”), between the Issuer
and the Trustee or, if not defined therein, in the that certain Amended and
Restated Series 2002-A Supplement, dated as of September 10, 2007 (as amended
from time to time, the “Series Supplement”), between the Issuer and the Trustee.

Background

A.   The parties hereto have entered into the Base Indenture and the Series
Supplement to finance the purchase of Receivables by the Issuer from Conn
Appliances, Inc.

B.   The parties hereto wish to amend the Series Supplement.

C.   The parties hereto are willing to agree to such an amendment, all as set
out in this Amendment.

Agreement

   1.   Amendments of the Series Supplement.  

      (a)   Section 6.2(b) of the Series Supplement is hereby amended and
restated in its entirety to read as follows:

          (b)       [Reserved.]

      (b)   Section 9(s) of the Series Supplement is hereby amended and restated
in its entirety to read as follows:

          (s)       (i) failure on the part of the Seller, the Servicer or the
Issuer, as applicable, to duly observe or perform in any respect any covenant or
agreement set forth in Sections 7.10, 7.11 or 7.12 of the Note Purchase
Agreement, respectively, (ii) failure on the part of the Issuer to fully comply
with any notice of a Voluntary Decrease or Reduction (under and as defined in
the Note Purchase Agreement) or (iii) any Person shall be appointed or replaced
as an Independent Manager of the Issuer’s general partner without the prior
written consent of the Administrator and the Funding Agent;

   2.   Binding Effect; Ratification. (a)  This Amendment shall become
effective, as of the date first set forth above, when (i) counterparts hereof
shall have been executed and delivered by the parties hereto and (ii) the
Administrator shall have received a fully executed copy of the Sixth Amendment
to the Second Amended and Restated Note Purchase Agreement, dated as of the date
hereof, among the Issuer and the other parties thereto (the “6th NPA
Amendment”), and thereafter shall be binding on the parties hereto and their
respective successors and assigns and all fees owed to the Funding Agents, the
Conduit Purchasers and the Committed Purchasers shall have been paid in full.




--------------------------------------------------------------------------------



      (b)   On and after the execution and delivery hereof, this Amendment shall
be a part of the Series Supplement and each reference in the Series Supplement
to “this Series Supplement” or “hereof”, “hereunder” or words of like import,
and each reference in any other Transaction Document to the Series Supplement
shall mean and be a reference to such Series Supplement as amended hereby.

      (c)   Except as expressly amended hereby, the Series Supplement shall
remain in full force and effect and is hereby ratified and confirmed by the
parties hereto.

   3.   Representations and Warranties.  The  Issuer represents and warrants
that, after giving effect to this Amendment and the 6th NPA Amendment:

      (a)   no event or circumstance that, after the giving of notice or lapse
of time or both, would give rise to an Event of Default, Pay Out Event or
Servicer Default or any Event of Default, Pay Out Event or Servicer Default has
occurred, and

      (b)   its representations and warranties set forth in the Transaction
Documents are true and correct as of the date hereof, as though made on and as
of such date (except to the extent such representations and warranties relate
solely to an earlier date and then as of such earlier date), and such
representations and warranties shall continue to be true and correct (to such
extent) after giving effect to the transactions contemplated hereby.

   4.             Miscellaneous. (a)  THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICTS OF LAW PROVISIONS (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.  EACH OF THE
PARTIES TO THIS AMENDMENT AGREES TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE
COURT HAVING JURISDICTION TO REVIEW THE JUDGMENTS THEREOF.  EACH OF THE PARTIES
HERETO HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY
OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE
AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

      (b)   Headings used herein are for convenience of reference only and shall
not affect the meaning of this Amendment.




2

--------------------------------------------------------------------------------



      (c)   This Amendment may be executed in any number of counterparts, and by
the parties hereto on separate counterparts, each of which shall be an original
and all of which taken together shall constitute one and the same agreement.

[Signature Page Follows]




3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

  WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Trustee      

By:

/s/ Julie Tanner Fischer

Name: Julie Tanner Fischer

Title: Vice President

      CONN FUNDING II, L.P., as Issuer   By: Conn Funding II GP, L.L.C., its
general partner      

By:

/s/ David R. Atnip

Name: David R. Atnip

Title: Treasurer




S-1

--------------------------------------------------------------------------------



  CONSENTED AND AGREED TO BY:   THREE PILLARS FUNDING LLC, as a Conduit
Purchaser    

By:

/s/ Doris J. Hearn

Name: Doris J. Hearn

Title: Vice President

      SUNTRUST ROBINSON HUMPHREY, INC., as Administrator    

By:

/s/ Joseph R. Franke

Name: Joseph R. Franke

Title: Director




S-2

--------------------------------------------------------------------------------



  JPMORGAN CHASE BANK, N.A., as Funding Agent and as Committed Purchaser  

By:

/s/ Scott Cornelis

Name Scott Cornelis

Title Vice President

      PARK AVENUE RECEIVABLES COMPANY LLC, as a Conduit Purchaser   By: JPMorgan
Chase Bank, N.A., its attorney-in-fact  

By:

/s/ Scott Cornelis

Name Scott Cornelis

Title Vice President


S-3

